Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTION 5.3 BELOW, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

Company:

AirXpanders, Inc., a Delaware corporation

Number of Shares:

[Insert Number of Shares]

Type/Series of Stock:

Class A Common Stock

Warrant Price:

$[Insert Price per Share] per share 

Issue Date:

[Insert Date]

Expiration Date:

[Insert Date] See also Section 5.1(b).

Credit Facility:

This Warrant to Purchase Stock (“Warrant”) is issued in connection with that
certain Loan and Security Agreement of even date herewith among [Name of Warrant
Holder], as Lender and Collateral Agent, the Lenders from time to time party
thereto, and the Company (as modified, amended and/or restated from time to
time, the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, [Name of
Warrant Holder] (“Name of Warrant Holder” and, together with any successor or
permitted assignee or transferee of this Warrant or of any shares issued upon
exercise hereof, “Holder”) is entitled to purchase the number of fully paid and
non-assessable shares (the “Shares”) of the above-stated Type/Series of Stock
(the “Class”) of the above-named company (the “Company”) at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Section 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.

 

SECTION 1.     EXERCISE.

 

1.1     Method of Exercise. Holder may at any time and from time to time prior
to the Expiration Date (subject to Section 5.1(b)) exercise this Warrant, in
whole or in part, by delivering to the Company the original of this Warrant
together with a duly executed Notice of Exercise in substantially the form
attached hereto as Appendix 1 and, unless Holder is exercising this Warrant
pursuant to a cashless exercise set forth in Section 1.2, a check, wire transfer
of same-day funds (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased.

 

1.2     Cashless Exercise. On any exercise of this Warrant, in lieu of payment
of the aggregate Warrant Price in the manner as specified in Section 1.1 above,
but otherwise in accordance with the requirements of Section 1.1, Holder may
elect to receive Shares equal to the value of this Warrant, or portion hereof as
to which this Warrant is being exercised. Thereupon, the Company shall issue to
the Holder such number of fully paid and non-assessable Shares as are computed
using the following formula:

 

X = Y(A-B)/A

 

where:

 

 

X =

the number of Shares to be issued to the Holder;

 

 

Y =

the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

 

A =

the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

 

B =

the Warrant Price.

 

1.3     Fair Market Value. If the Company’s common stock (or CHESS Depositary
Interests (“CDIs”) representing the Company’s common stock) is then traded or
quoted on the Australian Securities Exchange (“ASX”), a nationally recognized
securities exchange, inter-dealer quotation system or over-the-counter market (a
“Trading Market”) and the Class is common stock, the fair market value of a
Share shall be the closing price or last sale price of a share of common stock
(or in case of the CDIs trading on ASX, equal to the closing price of the
Company’s CDIs on ASX multiplied by three and converted to US dollars at the
prevailing Australian dollar to US dollar exchange rate as published by the
Reserve Bank of Australia on the same day as the closing price is measured)
reported for the Business Day immediately before the date on which Holder
delivers this Warrant together with its Notice of Exercise to the Company. If
the Company’s common stock or CDIs are not traded in a Trading Market, the Board
of Directors of the Company shall determine the fair market value of a Share in
its reasonable good faith judgment.

 

1.4     Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

 

1.5     Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form, substance and amount to the Company
or, in the case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

 

1.6     Treatment of Warrant Upon Acquisition of Company.

 

(a)     Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or successor entity is not the Company); or (iii) any sale or other transfer by
the stockholders of the Company of shares representing at least a majority of
the Company’s then-total outstanding combined voting power.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Treatment of Warrant at Acquisition. In the event of an Acquisition in
which the consideration to be received by the Company’s stockholders consists
solely of cash, solely of Marketable Securities or a combination of cash and
Marketable Securities (a “Cash/Public Acquisition”), either (i) Holder shall
exercise this Warrant pursuant to Section 1.1 and/or 1.2 and such exercise will
be deemed effective immediately prior to and contingent upon the consummation of
such Cash/Public Acquisition or (ii) if Holder elects not to exercise the
Warrant, this Warrant will expire immediately prior to the consummation of such
Cash/Public Acquisition.

 

(c)     The Company shall provide Holder with written notice of its request
relating to the Cash/Public Acquisition (together with such reasonable
information as Holder may reasonably require regarding the treatment of this
Warrant in connection with such contemplated Cash/Public Acquisition giving rise
to such notice), which is to be delivered to Holder not less than seven (7)
Business Days prior to the closing of the proposed Cash/Public Acquisition. In
the event the Company does not provide such notice, then if, immediately prior
to the Cash/Public Acquisition, the fair market value of one Share (or other
security issuable upon the exercise hereof) as determined in accordance with
Section 1.3 above would be greater than the Warrant Price in effect on such
date, then this Warrant shall automatically be deemed on and as of such date to
be exercised pursuant to Section 1.2 above as to all Shares (or such other
securities) for which it shall not previously have been exercised, and the
Company shall promptly notify the Holder of the number of Shares (or such other
securities) issued upon such exercise to the Holder and Holder shall be deemed
to have restated each of the representations and warranties in Section 4 of the
Warrant as the date thereof.

 

(d)     Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.

 

(e)     As used in this Warrant, “Marketable Securities” means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by Holder in connection with the
Acquisition were Holder to exercise this Warrant on or prior to the closing
thereof is then traded in Trading Market, and (iii) following the closing of
such Acquisition, Holder would not be restricted from publicly re-selling all of
the issuer’s shares and/or other securities that would be received by Holder in
such Acquisition were Holder to exercise or convert this Warrant in full on or
prior to the closing of such Acquisition, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Acquisition.

 

SECTION 2.     ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1     ASX Listing Rules. For the period the Company is listed on the ASX,
Sections 2.2 and 2.3 of this Warrant are subject to the listing rules applying
to a reorganization of capital at the time of such reorganization as operated by
ASX Limited (“ASX Listing Rules”). Notwithstanding any of the provisions of
Sections 2.2 and 2.3 of this Warrant, to the extent of any inconsistency: (a)
between Sections 2.2 or 2.3 of this Warrant and the ASX Listing Rules, the ASX
Listing Rules prevail; and (b) between Sections 2.2 or 2.3, as applicable of
this Warrant and the other terms of this Warrant, Sections 2.2 or 2.3 of this
Warrant, as applicable, prevails; provided, that in no event shall the
application of the ASX Listing Rules to Sections 2.2 or 2.3 of this Warrant
result in Holder, or the Shares issuable to Holder upon exercise of this
Warrant, being treated differently than the equityholders of other capital stock
of the Company, or the capital stock of the Company held by such equityholders.

 

2.2     Stock Dividends, Splits, Etc. If the Company declares or pays a dividend
or distribution on the outstanding shares of the Class payable in common stock
or other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or distribution occurred. If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares, the number of Shares purchasable hereunder shall be proportionately
increased and the Warrant Price shall be proportionately decreased. If the
outstanding shares of the Class are combined or consolidated, by
reclassification or otherwise, into a lesser number of shares, the Warrant Price
shall be proportionately increased and the number of Shares shall be
proportionately decreased.

 

2.3     Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

 

2.4     Reorganizations of Capital. In the event of any reorganization of
capital of the Company (as specifically described in the ASX Listing Rules), the
Number of Shares and Warrant Price under this Warrant will be changed to the
extent necessary to comply with the ASX Listing Rules applying to a
reorganization of capital at the time of such reorganization.

 

2.5     New Issues. Except as set forth in Sections 2.2 or 2.3 of this Warrant,
nothing in this Warrant entitles Holder to participate in a new issue of
securities by the Company, unless this Warrant is exercised.

 

2.6     Adjustments. Except in a reorganization of capital of the Company (as
described in Sections 2.2 and 2.3) or as permitted by the ASX Listing Rules,
Holder has no right to a change in Warrant Price, or a change to the Number of
Shares over which the Warrant can be exercised.

 

2.7     No Fractional Share. No fractional Share shall be issuable upon exercise
of this Warrant and the number of Shares to be issued shall be rounded down to
the nearest whole Share. If a fractional Share interest arises upon any exercise
of the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

 

2.8     Notice/Certificate as to Adjustments. Upon each adjustment of the
Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based. The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 3.     REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1     Representations and Warranties. The Company represents and warrants to,
and agrees with, the Holder as follows:

 

(a)     The initial Warrant Price referenced on the first page of this Warrant
is not greater than the price per share at which shares of the Class were last
sold on the Issue Date hereof.

 

(b)     All Shares which may be issued upon the exercise of this Warrant, and
all securities shall, upon issuance, be duly authorized, validly issued, fully
paid and non-assessable, and free of any liens and encumbrances except for
restrictions on transfer provided for herein or under applicable federal and
state securities laws. The Company covenants that it shall at all times cause to
be reserved and kept available out of its authorized and unissued capital stock
such number of shares of the Class, common stock and other securities as will be
sufficient to permit the exercise in full of this Warrant.

 

3.2     Notice of Certain Events. If the Company proposes at any time to:

 

(a)     declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;

 

(b)     offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c)     effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

 

(d)     effect an Acquisition or to liquidate, dissolve or wind up;

 

then, in connection with each such event, the Company shall give Holder:

 

(1)     at least seven (7) Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of outstanding shares of
the Class will be entitled thereto) or for determining rights to vote, if any,
in respect of the matters referred to in (a) and (b) above; and

 

(2)     in the case of the matters referred to in (c) and (d) above at least
seven (7) Business Days prior written notice of the date when the same will take
place (and specifying the date on which the holders of outstanding shares of the
Class will be entitled to exchange their shares for the securities or other
property deliverable upon the occurrence of such event).

 

Reference is made to Section 1.6(c) whereby this Warrant will be deemed to be
exercised pursuant to Section 1.2 hereof if the Company does not give written
notice to Holder of a Cash/Public Acquisition as required by the terms hereof.
The Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements. In handling any confidential information of the Company, including
the information requested pursuant to this Section 3.2, the Holder shall
exercise the same degree of care specified in Section 12.9 of the Loan
Agreement.

 

SECTION 4.     REPRESENTATIONS, WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1     Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

 

4.2     Disclosure of Information. Holder is aware of the Company’s business
affairs and financial condition and has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3     Investment Experience. Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

4.4     Accredited Investor Status. Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

 

4.5     The Act. Holder understands that this Warrant and the Shares issuable
upon exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.

 

4.6     No Voting Rights. Holder, as a Holder of this Warrant, will not have any
voting rights until the exercise of this Warrant.

 

 

--------------------------------------------------------------------------------

 

 

SECTION 5.     MISCELLANEOUS.

 

5.1     Term; Automatic Cashless Exercise Upon Expiration.

 

(a)     Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Eastern time, on the Expiration Date and shall be void thereafter.

 

(b)     Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.

 

5.2     Legends. Each certificate evidencing Shares shall be imprinted with a
legend in substantially the following form:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO HOLDER DATED [INSERT DATE], MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND LAWS OR,
IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH
REGISTRATION.

 

5.3     Compliance with Securities Laws on Transfer. This Warrant and the Shares
issued upon exercise of this Warrant may not be transferred or assigned in whole
or in part except in compliance with applicable U.S. federal and state
securities laws and Australian laws (including the ASX Listing Rules) by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonably requested by the Company). The Company shall not
require Holder to provide an opinion of counsel if the transfer is to an
affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act. Additionally,
the Company shall also not require an opinion of counsel if there is no material
question as to the availability of Rule 144 promulgated under the Act.

 

5.4     Reserved.

 

5.5     Transfer Procedure. After receipt by Holder of the executed Warrant,
Holder may transfer all or part of this Warrant to one or more of Holder’s
affiliates (each, an “Holder Affiliate”), by execution of an Assignment
substantially in the form of Appendix 2. Subject to the provisions of Article
5.3 and upon providing the Company with written notice, Holder, any such Holder
Affiliate and any subsequent Holder, may transfer all or part of this Warrant or
the Shares issuable upon exercise of this Warrant to any other transferee,
provided, however, in connection with any such transfer, the Holder Affiliate(s)
or any subsequent Holder will give the Company notice of the portion of the
Warrant being transferred with the name, address and taxpayer identification
number of the transferee and Holder will surrender this Warrant to the Company
for reissuance to the transferee(s) (and Holder if applicable); and provided
further, that any subsequent transferee shall agree in writing with the Company
to be bound by all of the terms and conditions of this Warrant.

 

5.6     Notices. All notices and other communications hereunder from the Company
to the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5. All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

 

 [Insert Information]

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

 [Insert Information]

 

With a copy (which shall not constitute notice) to:

 

 [Insert Information]

 

 

--------------------------------------------------------------------------------

 

 

5.7     Waiver. This Warrant and any term hereof may be changed, waived,
discharged or terminated (either generally or in a particular instance and
either retroactively or prospectively) only by an instrument in writing signed
by the party against which enforcement of such change, waiver, discharge or
termination is sought.

 

5.8     Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.9     Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.

 

5.10     Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

5.11     Headings. The headings in this Warrant are for purposes of reference
only and shall not limit or otherwise affect the meaning of any provision of
this Warrant.

 

5.12     Business Days. “Business Day” is any day that is not a Saturday, Sunday
or a day on which banks in the State of California are closed.

 

 

 

[Remainder of page left blank intentionally]

 

 

--------------------------------------------------------------------------------

 

 

[Signature page follows]

 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”

         

AIRXPANDERS, INC.

               

By:

         

Name:

   

(Print)

   

Title:

               

“HOLDER”

               

 

               

By:

         

Name:

   

(Print)

   

Title:

   

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.     The undersigned Holder hereby exercises its right purchase ___________
shares of the Class A Common Stock of AirXpanders, Inc. (the “Company”) in
accordance with the attached Warrant To Purchase Stock, and tenders payment of
the aggregate Warrant Price for such shares as follows:

 

[ ]     check in the amount of $________ payable to order of the Company
enclosed herewith

 

[ ]     Wire transfer of immediately available funds to the Company’s account

 

[ ]     Cashless Exercise pursuant to Section 1.2 of the Warrant

 

[ ]     Other [Describe] __________________________________________

 

2.     Please issue a certificate or certificates representing the Shares in the
name specified below:

 


     Holder’s Name

 


     (Address)

 

3.     By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

   

HOLDER:

                     

By:

         

Name:

         

Title:

         

Date:

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX 2

 

ASSIGNMENT

 

For value received, HOLDER hereby sells, assigns and transfers unto

 

Name:          [HOLDER TRANSFEREE]

 

Address:                         

 

Tax ID:                              ]

 

that certain Warrant to Purchase Stock issued by AirXpanders, Inc. (the
“Company”), on August 4, 2017 (the “Warrant”) together with all rights, title
and interest therein.

 

    HOLDER                

By:

         

Name:

         

Title:

     

Date:

   

 

By its execution below, and for the benefit of the Company, [HOLDER TRANSFEREE]
makes each of the representations and warranties set forth in Article 4 of the
Warrant and agrees to all other provisions of the Warrant as of the date hereof.

 

   

[HOLDER TRANSFEREE]

         

By:

         

Name:

         

Title:]

 

 